Case 1:17-cv-01047-ESH Document 68-32 Filed 06/03/19 Page 1 of 7




                       EXHIBIT
                         29
      Case 1:17-cv-01047-ESH Document 68-32 Filed 06/03/19 Page 2 of 7




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 Democracy Partners, LLC, et al.,
 Plaintiffs

 v.                                                 Civil Action No.: I :17-cv-1047-ESH

 Project Veritas Action Fund, et al.
 Defendants




                DEFENDANTS' RULE 30(B)(6) DEPOSITION NOTICE TO
                  PLAINTIFFS DEMOCRACY PARTNERS, LLC AND
                    STRATEGIC CONSULTING GROUP, NA, INC.

        PLEASE TAKE NOTICE that Defendants Project Veritas Action Fund, Project Veritas,

James O'Keefe, and Allison Maass, by counsel, pursuant to Rule 30(b)(6) of the Federal Rules of

Civil Procedure will, at 10:00 AM EST on March 14, 2018, at the offices of Redmon, Peyton &

Braswell, LLP, 510 King Street, Suite 301, Alexandria, Virginia 22314, take the deposition of

the person(s) designated by Plaintiff Democracy Partners, LLC and Plaintiff Strategic Consulting

Group, NA, Inc. to testifY about the described matters set forth in the attached Schedule A. The

deposition will continue until concluded and will be recorded by stenographic means for

purposes of use in the above-reference litigation and at trial. All parties are invited to attend.
    Case 1:17-cv-01047-ESH Document 68-32 Filed 06/03/19 Page 3 of 7




                                           Respectfully submitted,
                                           Project Veritas Action Fund
                                           Project Veritas
                                           James O'Keefe
                                           Allison Maass
                                           By Counsel



 Is/ Daniel D. Mauler
Daniel D. Mauler
(D.C. Bar No. 977757)
REDMON, PEYTON & BRASWELL, LLP
510 King Street, Suite 30 I
Alexandria, VA 22314
Tel: (703) 684-2000
Fax: (703) 684-1509
dmauler@rpb-law .com

 Is/ Benjamin T. Barr
Benjamin T. Barr
(Admitted pro hac vice)
THE LAW OFFICE OF BENJAMIN BARR
444 North Michigan Ave.
Suite 1200
Chicago, Illinois 60611
Tel: (202) 595-4671
B@benjaminbarr.com

 Is/ Stephen R. Klein
Stephen R. Klein
(Admitted pro hac vice)
LAW OFFICE OF STEPHEN R. KLEIN
500 Madison Street #419
Alexandria, VA 22314
Tel: (734) 233-1705
stephen.klein.esq@gmail.com

Counsel for Defendants Project Veri/as Action Fund,
Project Veri/as, Allison Maass, and James 0 'Keefe




                                              2
    Case 1:17-cv-01047-ESH Document 68-32 Filed 06/03/19 Page 4 of 7




                                CERTIFICATE OF SERVICE

        I hereby certify that on this 28th day of February 2018, I caused a true and accurate copy
of the foregoing to be served on the following counsel of record in this case by e-mail and by
U.S. Mail:



                              Joseph E. Sandler
                              Dara Lindenbaum
                              SANDLER REIFF LAMB ROSENSTEIN & BIRKENSTOCK, P.C.
                              1025 Vermont Ave., N.W. Suite 300
                              Washington, D.C. 20005

                              Yael Bromberg
                              Aderson Francois
                              INSTITUTE FOR PUBLIC REPRESENTATION
                              GEORGETOWN UNIVERSITY LAW CENTER
                              600 New Jersey Avenue, NW, Suite 312
                              Washington, DC 20001

                              Counsel for Plaintiffs

                                              Is/ Daniel D. Mauler
                                             Daniel D. Mauler (D.C. Bar No. 977757)
                                             REDMON, PEYTON & BRASWELL LLP
                                             51 0 King Street, Suite 30 I
                                             Alexandria, VA 22314
                                             Ph: (703) 684-2000
                                             Fax: (703) 684-1509
                                             dmauler@rpb-law .com
                                             Counsel for Defendants Project Veritas Action
                                             Fund, Project Veritas, Allison Maass, and James
                                             O'Keefe




                                                 3
        Case 1:17-cv-01047-ESH Document 68-32 Filed 06/03/19 Page 5 of 7

\




                                           SCHEDULE A
                  Attachment to Fed. R. Civ. P. 30(b)(6) Deposition Notice to:
                              Plaintiff Democracy Partners, LLC and
                         Plaintiff Strategic Consulting Group, NA, Inc.,
                           (collectively referred to as the "Plaintiffs")


          Defendant Project Veritas Action Fund, by counsel, will examine the designated

    witnesses on the following subjects:

              I. Democracy Partners, LLC's information technology and communications

                 systems, including computers, computer systems, software, and data storage

                 systems used by the organization's management, employees, agents, and

                 fiduciaries for (l) creating and maintaining the records of the organization,

                 and (2) communication between and among the management, employees,

                 vendors, and customers.

              2. Strategic Consulting Group, NA, Inc.'s information technology and

                 communications systems, including computers, computer systems,

                 software, and data storage systems used by the organization's management,

                 employees, agents, and fiduciaries for (I) creating and maintaining the

                 records of the organization, and (2) communication between and among the

                 management, employees, vendors, and customers.

              3. E-mail accounts and other electronic accounts provided by Democracy

                 Partners, LLC to its management, employees, agents, and fiduciaries to be

                 used in normal business operations.




                             Schedule A to Rule 30(b)(6) Deposition Subpoena
                                                 Page 1
Case 1:17-cv-01047-ESH Document 68-32 Filed 06/03/19 Page 6 of 7




    4. E-mail accounts and other electronic accounts provided by Strategic

       Consulting Group, NA, Inc. to its management, employees, agents, and

       fiduciaries to be used in normal business operations.

    5. Democracy Partners, LLC's document, electronic communications, and ESI

       back-up and retention policies and practices in effect since 2010 to the

       present.

    6. Strategic Consulting Group, NA, Inc.'s document, electronic

       communications, and ESI back-up and retention policies and practices in

       effect since 20 I 0 to the present.

    7. The mode, manner, and storage of electronic communications (including

       but not limited to e-mail or text messaging) used by Democracy Partners,

       LLC, its employees, management, vendors, and customers.

    8. The mode, manner, and storage of electronic communications (including

       but not limited to e-mail or text messaging) used by Strategic Consulting

       Group, NA, Inc., its employees, management, vendors, and customers.

    9. All steps taken by Democracy Partners, LLC, and Strategic Consulting

       Group, NA, Inc. to preserve relevant or responsive information or ESI for

       use in this litigation.

    I 0. The electronic pass card described in Paragraph 31 of the Complaint filed

       in this matter, along with the overall electronic system that utilizes or

       interacts with the pass card.

    II. The procedures followed by Democracy Partners, LLC and Strategic

       Consulting Group, NA, Inc., in searching for and identifying electronic


                    Schedule A to Rule 30(b)(6) Deposition Subpoena
                                        Page 2
Case 1:17-cv-01047-ESH Document 68-32 Filed 06/03/19 Page 7 of 7




       documents and other ESI responsive to the Defendants' Interrogatories and

       Requests for the Production of Documents and ESI previously served in this

       case.

    12. To the extent not covered above, any other information technologies or

       electronic technologies utilized by Democracy Partners, LLC.

    13. To the extent not covered above, any other information technologies or

       electronic technologies utilized by Strategic Consulting Group, NA, Inc.

    I 4. Electronic or information technology steps taken by Democracy Partners,

       LLC or Strategic Consulting Group, NA, Inc. to safeguard the

       confidentiality of their electronic data, communications, and operations.

    15. The designated witness's preparation for the deposition, including the

       documents reviewed in his preparation.

    16. The designated witness's experience, including the bases for his knowledge

       to answer on the subjects specified in this notice.




                   Schedule A to Rule 30(b)(6) Deposition Subpoena
                                       Page 3
